DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 17, 2021 has been entered.  The original restriction election is carried over from the response to the office action mailed on June 28, 2019. 
Claims 1-4 and 6 are pending.
Claims 3-4 are withdrawn from further consideration pursuant to 37 C.F.R. 1.142(b), as being drawn to non-elected subject matter.
Claims 1-2 and 6 are herein acted on the merits.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The arguments regarding the claims 1, 2, and 6 rejection under 35 U.S.C. 103 as being unpatentable Zisman et al. Pulmonary Fibrosis. Fibrosis Research pp 3-44) in view of Broderick et al. ("Abstract CT203: Report of a first-in-human study of the first-in-class fatty acid synthase (FASN) inhibitor TVB-2640. August 2015Volume 75, Issue 15 Supplement) is persuasive. The rejection is therefore withdrawn.
The arguments regarding the claims 1-3 rejection under 35 U.S.C. 103 as being unpatentable over Romero et al. (A pneumocyte-macrophage paracrine lipid axis drives the lung toward fibrosis. Am J Respir Cell Mol Biol. 2015;53(1):74–86.) in view of O'Farrell et al. (Biomarker Analyses from Dose Escalation Phase of FASN Inhibitor TVB-2640 Phase 1 Study 
The following rejections are made:
Claim Rejections - 35 USC § 112

Claims 21-27 and 29-41 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for treating pulmonary fibrosis with C75 it does not reasonably provide enablement for the use of any inhibitor of fatty acid synthase . The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The instant specification fails to provide information that would allow the skilled artisan to practice the instant invention without undue experimentation. Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: 	(1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

(1) The Nature of the Invention: The rejected claims 1-2 and 6 are drawn to a method for treating pulmonary fibrosis in a mammal, said method comprising: administering an inhibitor of fatty acid synthase activity to a mammal identified as having pulmonary fibrosis; wherein a symptom of said pulmonary fibrosis is reduced. 

(2) The state of the prior art: The state of the art regarding pulmonary fibrosis is relatively high (Zisman et al. Pulmonary Fibrosis. Fibrosis Research pp 3-44) in view of Broderick et al. ("Abstract CT203: Report of a first-in-human study of the first-in-class fatty acid synthase (FASN) inhibitor TVB-2640). The skilled artisan would view that the treatment of pulmonary fibrosis is with any inhibitor of fatty acid synthase activity  is highly unlikely. 

(3) The relative skill of those in the art: The relative skill of those in the art is high. 

(4) The breadth of the claims: Claims 1-2 and 6 embraces a method for the treatment of pulmonary fibrosis in a mammal, said method comprising: administering an inhibitor of fatty acid synthase activity. 
 
(6) The amount of guidance or direction presented: In the instant case, working examples are presented for C75 outlined in the specification in Examples 6-10; however, there are a lack of working examples presented in the specification as filed showing how to treat with any an inhibitor of fatty acid synthase activity. Note that lack of a working example is a critical factor to be considered, especially in a case involving an unpredictable and undeveloped art. See MPEP § 2164.

(7) The presence or absence of working examples: Applicant provides working examples for invitro and invivo treatment with C75. However, applicant does not provide any working examples for all inhibitors of fatty acid synthase activity. 

(8) The quantitation of experimentation necessary: Claim 1  read on to a method for treating pulmonary fibrosis in a mammal, said method comprising: administering an inhibitor of fatty acid synthase activity to a mammal identified as having pulmonary fibrosis; wherein a symptom of said pulmonary fibrosis is reduced. As discussed above, the specification provides examples for invitro and invivo treatment with C75, but the specification fails to provide sufficient support for treatment with all inhibitors of fatty acid synthase activity. Applicant fails to provide information sufficient to practice the claimed invention, absent undue experimentation. Genetech, 108 F.3d at 1366 states that "a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and "patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable."


Conclusion
No claims allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAYLA SOROUSH/
Art Unit 1627